occoo\l'®o~r.r>o)r\)é

NI\J[\J|\')A._\AA_.\_\_\_\_\_\

 

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

UN|TED STATES OF Al\/lER|CA,

P|aintiff, Case No. 2:96-cr-00095-LDG
v. Q_B_DE;|'!
ANDRE HARR|S,
Defendant.

 

 

Defendant has filed a motion under 28 U.S.C. §2255 to vacate, set aside, or correct
sentence by a person in federal custody (ECF Nos. 195, 196). The defendant has, on
numerous prior occasions, moved for relief pursuant to §2255 or has moved for relief by
motions or other papers that the court has been required to treat as brought pursuant to
§2255. Therefore, the present motion is a second or successive motion for §2255 relief
This court cannot consider the defendants successive §2255 motion unless it is certified
by the Court of Appeals. The defendant has not obtained that certification

To appeal the present Order, the defendant must receive a certificate of
appealability To obtain that certificate, the defendant “must make a substantial showing of
the denial of a constitutional right, a demonstration that . . . includes showing that

reasonable jurists could debate Whether (or, for that matter, agree that) the petition should

 

O©m\IO)U'l-l>OJI\J-\

NNN_\_\_\_AA_\A_.\_\-\

 

have been resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” S/ack v. McDanie/, 529 U.S. 473, 483-84
(2000) (quotation omitted). This standard is “|enient.” Hayward v. Marsha/l, 603 F.3d 546,
553 (9th Cir. 2010) (en banc). As the record is plain that the defendant has previously
sought relief pursuant to §2255, and is plain that he has not obtained leave of the appellate
court to file a successive petition, no reasonable jurist could debate that this Court cannot
entertain the present §2255 motion. Accordingly, the Court will deny a certificate of
appealability. Therefore,

THE COURT ORDERS that Defendant Andre Harris’ l\/|otion under 28 U.S.C. §2255
to \'/acatel Set Aside, or Correct Sentence by a person in federal custody (ECF Nos. 195,
196) is DEN|ED.

THE COURT FURTHER ORDERS that a Certificate of Appealabi|ity for this Order is
DEN|ED.

DATEDthis '*‘:-é? day of February, 2019.

%z)@/@Q l@%j%%/

L|oydD/ G.egor e
United States District Judge

 

